4:21-cv-00768-RBH   Date Filed 03/17/21   Entry Number 1-1   Page 1 of 11
4:21-cv-00768-RBH   Date Filed 03/17/21   Entry Number 1-1   Page 2 of 11
4:21-cv-00768-RBH   Date Filed 03/17/21   Entry Number 1-1   Page 3 of 11
4:21-cv-00768-RBH   Date Filed 03/17/21   Entry Number 1-1   Page 4 of 11
4:21-cv-00768-RBH   Date Filed 03/17/21   Entry Number 1-1   Page 5 of 11
4:21-cv-00768-RBH   Date Filed 03/17/21   Entry Number 1-1   Page 6 of 11
4:21-cv-00768-RBH   Date Filed 03/17/21   Entry Number 1-1   Page 7 of 11
4:21-cv-00768-RBH   Date Filed 03/17/21   Entry Number 1-1   Page 8 of 11
4:21-cv-00768-RBH   Date Filed 03/17/21   Entry Number 1-1   Page 9 of 11
                      ELECTRONICALLY FILED - 2021 Feb 23 5:27 PM - FLORENCE - COMMON PLEAS - CASE#2021CP2100384
Page 10 of 11
Entry Number 1-1
Date Filed 03/17/21
4:21-cv-00768-RBH
                      ELECTRONICALLY FILED - 2021 Feb 23 5:27 PM - FLORENCE - COMMON PLEAS - CASE#2021CP2100384
Page 11 of 11
Entry Number 1-1
Date Filed 03/17/21
4:21-cv-00768-RBH
